t c memo united_states tax_court ellwest stereo theatres of memphis inc et al petitioners v commissioner of internal revenue respondent docket nos filed date cases of the following petitioners are consolidated herewith ellwest stereo theatres inc of phoenix docket no jolar cinema docket no m i c limited docket no michigan reef development corp docket no premium films ltd docket no jolar cinema of san diego ltd docket no a j films docket no ellwest stereo theatres of fort worth inc docket no corporate investments inc docket no ellwest stereo theatres inc of kansas city docket no ellwest stereo theatres of youngstown inc docket no over several years ps made payments to related foreign_corporations without reporting the payments on form sec_1042 or withholding and paying the tax due ps sought to avoid additions to tax under sec_6651 sec_6656 and sec_6653 i r c on the grounds inter alia that the governing law was complex that they relied on accountants and counsel and that they cooperated fully with r as soon as they discovered their mistake held the additions are sustained robert e miller and edith s thomas for petitioners alexandra e nicholaides and eric r skinner for respondent memorandum findings_of_fact and opinion laro judge these cases were consolidated for purposes of trial briefing and opinion pursuant to rule a petitioners sought redetermination of deficiencies and additions to tax determined by respondent as follows ellwest stereo theatres of memphis inc docket no year deficiency additions to tax sec sec sec_6651 a a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue ellwest stereo theatres inc of phoenix docket no year deficiency additions to tax sec sec sec_6653 a a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure jolar cinema docket no year deficiency additions to tax sec sec sec_6653 a a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure m i c limited docket no year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6653 sec_6656 dollar_figure big_number big_number big_number dollar_figure --- --- --- dollar_figure big_number big_number big_number michigan reef development corp docket no additions to tax sec sec sec sec sec sec year deficiency a a a a a b a dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure --- big_number big_number --- big_number big_number big_number big_number --- --- big_number big_number --- big_number big_number --- --- --- dollar_figure --- --- --- --- --- --- --- dollar_figure big_number --- --- --- dollar_figure big_number big_number big_number --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number big_number big_number premium films ltd docket no additions to tax sec sec sec sec sec sec year deficiency a a a a a b a dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure --- big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- --- --- --- dollar_figure big_number --- --- --- dollar_figure big_number big_number big_number big_number --- --- --- --- dollar_figure big_number big_number big_number big_number big_number big_number jolar cinema of san diego ltd docket no year deficiency additions to tax sec sec sec_6653 a a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a j films docket no year deficiency additions to tax sec sec sec_6651 a a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ellwest stereo theatres of fort worth inc docket no year deficiency additions to tax sec sec sec_6651 a a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure corporate investments inc docket no additions to tax sec sec sec sec sec sec year deficiency a a a a a b a dollar_figure big_number big_number big_number dollar_figure dollar_figure --- big_number --- big_number --- big_number --- dollar_figure --- --- --- dollar_figure big_number --- dollar_figure big_number --- --- --- dollar_figure ellwest stereo theatres inc of kansas city docket no year deficiency additions to tax sec sec sec_6653 a a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ellwest stereo theatres of youngstown inc docket no year deficiency additions to tax sec sec sec_6653 a a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure at trial petitioners conceded that they are liable for the deficiencies the only issues remaining for decision are whether petitioners are liable for additions to tax under sec_6651 for failure_to_file form sec_1042 annual withholding_tax return for u s source income of foreign persons in connection with certain payments they made to foreign_corporations whether petitioners are liable for additions to tax under sec_6656 for failure to withhold and deposit the federal income taxes due on such payments and whether petitioners are liable for additions to tax under sec_6653 for negligence or intentional disregard of rules or regulations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the joint exhibits attached thereto are incorporated herein by this reference at the time the petitions were filed the principal office or agency for each petitioner was in durand michigan most if not all of petitioners were engaged in the adult entertainment business during the taxable years at issue a j films ellwest stereo theatres of fort worth ellwest stereo theatres of phoenix ellwest stereo theatres of youngstown jolar cinema and premium films no longer conduct business during the taxable years at issue all petitioners were owned in whole or part by harry v mohney mohney either directly or indirectly as one of several beneficiaries of a_trust mohney directly owned percent of the stock of corporate investments mohney and his children owned beneficial interests in the durand trusts a group of five domestic trusts which owned all the stock of michigan reef development corp the durand trusts also owned all the stock of dynamic industries ltd a domestic_corporation of which m i c limited was the wholly owned subsidiary mohney together with three family members and a business_associate named elizabeth scribner scribner were the beneficiaries of the amaranta trust a foreign_trust that owned all the stock of several foreign holding_companies all remaining petitioners were first- or second-tier wholly owned subsidiaries of two of these foreign holding_companies fun films ltd located in the turks and caicos islands and caribbean films n v whose residence for federal_income_tax purposes was the netherlands antilles among the foreign_corporations existing under the amaranta trust umbrella were also two others of significance to these cases european investments n a whose residence for federal_income_tax purposes was the netherlands antilles and petro land drilling development whose residence for federal_income_tax purposes was the cayman islands at various times between and petitioners made payments to fun films caribbean films european investments and petro land drilling development eight petitioners made only a single payment during this period each of the eight transferred funds to fun films in date canceled checks for these payments to fun films bear the word loan and the payments were characterized as loans on petitioners' books there is no documentation however that confirms the existence of a debtor-creditor relationship between any of petitioners and fun films moreover fun films has never paid interest on the loans or repaid the principal petitioners did not file form sec_1042 annual withholding_tax return for u s source income of foreign persons for any year in which the payments were made to the foreign_corporations as required by sec_1_1461-2 income_tax regs nor did petitioners withhold and deposit federal_income_tax with respect to these payments as required by sec_1442 and sec_6302 during the years at issue petitioners engaged modern bookkeeping inc modern to provide bookkeeping services and prepare their tax returns modern employed a number of accountants one of whom was tom tompkins tompkins tompkins was not a certified_public_accountant having failed the c p a examination at least once an attorney named lee klein klein provided legal services for modern and its clients in federal agents seized a large quantity of books_and_records at modern in connection with a criminal investigation in klein retained david shindel shindel a certified_public_accountant on behalf of modern and a number of its clients including two of petitioners the purpose of the retainer was to review corporate books_and_records for compliance with the tax laws the scope of shindel’s retainer subsequently expanded to include additional petitioners as the extent of noncompliance among modern’s clients became evident in the criminal investigation of persons working for or associated with modern resulted in the indictment of mohney klein tompkins and scribner for conspiracy to defraud the government by impeding the internal_revenue_service irs each was subsequently convicted of this or a related offense in or about shindel became aware that several of modern's clients were making payments to foreign companies by he had uncovered evidence of prior payments extending back several years available records concerning these payments were in some cases incomplete it is not clear however to what extent this was attributable to the earlier government seizure for example there were canceled checks payable to fun films dated date that bore the word loan but shindel found no other documentation for these transactions other_payments were evidenced by contracts leases and buy-sell agreements which shindel reviewed lacking expertise in foreign tax matters shindel made inquiries in order to determine the tax obligations arising from these payments he received the impression that tompkins who was preparing most of the tax returns at that time was not knowledgeable about the reporting and withholding requirements for payments to foreign persons nor was shindel satisfied that his clients were sufficiently sophisticated to determine the applicable_requirements he sought expert advice from two outside attorneys one a senior tax partner at a michigan law firm and the other a tax partner at a washington d c firm his consultations with these attorneys concerning the payments at issue began either in early or in late or the attorneys advised him orally of their views neither furnished shindel a written opinion shindel advised modern of the problems he had identified petitioners made no further payments to the related foreign_corporations after meanwhile the irs began an audit of several of petitioners in the audit was conducted on modern's premises by revenue_agent berniece petzold petzold in the late winter or early spring of petzold questioned shindel regarding certain canceled checks she had found that had been cashed abroad they discussed the reporting requirements applicable to these payments thereafter shindel had modern personnel compile a summary of all the payments to foreign companies that he could trace and presented it to petzold under shindel's instructions modern also prepared form sec_1042 on behalf of four petitioners to report payments made between and to caribbean films european investments and petro land drilling development shindel was unable to secure the signature of a corporation officer for any of these forms however the unexecuted form sec_1042 were mailed to the irs on date but without authorized signatures they were invalid and the irs did not file them no form sec_1042 were submitted for the payments to fun films in by the other eight petitioners this was because shindel had concluded that if these payments constituted loans no reporting would have been required notices of deficiency were mailed to petitioners on date additions to tax under sec_6651 and sec_6656 opinion an addition_to_tax is imposed under sec_6651 for failure_to_file a return within the prescribed period unless it is shown that such failure was due to reasonable_cause and not due to willful neglect sec_6651 form_1042 constitutes a return for purposes of this section sec_6651 sec_6001 sec_1_1461-2 income_tax regs the amount of the addition i sec_5 percent of the amount_required_to_be_shown_as_tax for each month that the delinquency persists up to a maximum of percent an addition_to_tax is imposed under sec_6656 for failure to make timely deposit of tax with a government depositary unless it is shown that such failure was due to reasonable_cause and not due to willful neglect for additions to tax assessed after date the amount of the addition under sec_6656 is percent of the underpayment sec_6656 for deposits required to be made after date the addition is percent of the underpayment in cases where the delinquency persists for days or more sec_6656 for purposes of both sections the delinquency is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but was nevertheless unable to perform its tax obligations in timely manner 33_f3d_589 6th cir 954_f2d_919 3d cir housden v commissioner tcmemo_1992_91 sec_301_6651-1 proced admin regs the delinquency is due to willful neglect if it resulted from a conscious decision or from reckless indifference 469_us_241 the plain language of the proviso in both sec_6651 and sec_6656 requires that reasonable_cause and the absence of willful neglect be established as of the time that performance of the relevant obligation was due see industrial indemnity v snyder aftr 2d ustc par e d wash thus whether the taxpayer acts in good_faith and with ordinary business care and prudence in attempting to comply with its obligations after the deadline for performance has passed is of little or no direct relevance to the taxpayer’s liability for the additions to tax under these sections the burden of proving reasonable_cause and the absence of willful neglect is on the taxpayer rule a petitioners advance five arguments we will consider each in turn complexity first petitioners argue that the reporting and withholding obligations that arose from their payments to the foreign_corporations involve a highly complex interrelationship among regulations administrative guidance and treaty provisions which only a very sophisticated taxpayer could reasonably be expected to comprehend complex legal provisions may reasonably be susceptible of different interpretations in some cases taxpayers have succeeded in avoiding additions to tax by showing that the deficiency resulted from an honest and reasonable misunderstanding of complex law 88_tc_654 no negligence for purposes of sec_6653 74_tc_1513 same 72_tc_1209 affd 661_f2d_76 6th cir same that tax obligations are complex does not necessarily make noncompliance reasonable however 56_tc_717 smith v commissioner tcmemo_1993_203 even if we grant that the reporting and withholding obligations involved in these cases are relatively complicated petitioners have not demonstrated that this complexity was responsible for their failure to comply no contemporaneous corporate documents were offered as evidence no corporate officers were called to testify petitioners have not persuaded us that they were not in fact aware of their obligations they have not satisfied their burden reliance on professionals petitioners argue that because of their lack of sophistication they relied on their accounting service to ensure tax compliance their accounting service failed to do its job properly nevertheless in their view this reliance was consistent with ordinary business care and prudence under the circumstances the responsibility to file returns and pay tax when due rests upon the taxpayer and cannot be delegated in general the taxpayer must bear the consequences of any negligent errors committed by its agent 365_f2d_846 5th cir 63_tc_149 abernathy v commissioner tcmemo_1992_237 there is a well-recognized albeit narrow exception to this rule when the taxpayer selects a competent tax adviser and supplies him with all relevant information it is consistent with ordinary business care and prudence to rely upon his professional judgment as to the taxpayer’s tax obligations united_states v boyle supra pincite 204_f2d_19 7th cir 178_f2d_769 2d cir in order to qualify for this exception the taxpayer must demonstrate that its tax adviser or return preparer had sufficient expertise to justify reliance 97_tc_385 affd in part and revd in part on other grounds 7_f3d_774 8th cir cf 88_tc_1086 affd sub nom 868_f2d_865 6th cir affd without published opinion 865_f2d_1264 5th cir affd sub nom 864_f2d_93 9th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir hoffman v commissioner tcmemo_1982_380 the taxpayer provided necessary and accurate information 69_tc_966 cf 59_tc_473 and the taxpayer actually relied in good_faith on the tax adviser’s or return preparer’s judgment 54_tc_1325 kenner v commissioner tcmemo_1974_273 there is no evidence in the record that modern’s accountants and attorney possessed or reasonably appeared to possess sufficient relevant expertise to warrant reliance on their judgment the only evidence petitioners did present on this subject would support an inference to the contrary shindel testified that tompkins the accountant employed by modern to handle most return preparation had failed the c p a examination whether klein’s field of legal expertise included tax matters remains unclear no one associated with modern impressed shindel as being competent to handle the tax questions at issue there is no evidence that expert advice regarding the foreign payments was solicited by or on behalf of any of petitioners before shindel conducted his investigation the record does not establish when shindel sought and received the expert tax attorneys’ advice at one point his testimony fixes the start of his consultations with them in early and at another point in late or the form sec_1042 for the last year of payments would have been due by date sec_1_1461-2 income_tax regs there is no record of what the tax attorneys advised shindel nor to which payments and which tax years the advice related shindel’s testimony is ambiguous as to the identity of the clients on whose behalf he consulted the tax attorneys there is no evidence that petitioners solicited authorized or were cognizant of shindel’s investigations or that they were ultimately informed of the tax attorneys’ advice moreover petitioners have not attempted to prove that they supplied their accounting service with all necessary information concerning the payments and payees regarding the loans to fun films in date shindel found at modern no records besides the canceled checks moreover petitioners have not established that their failure to report and withhold tax was in fact based on advice from their accounting service petitioners have not carried their burden of proving reasonable reliance loans petitioners argue that their honest belief that the payments made to fun films in date were loans establishes reasonable_cause for failing to file form sec_1042 and withhold and deposit tax with respect to those payments it is true that loans would not have been subject_to the form_1042 or withholding requirements sec_1442 sec_881 sec_1_1461-2 and c income_tax regs however the fact that petitioners treated these payments as loans does not establish reasonable_cause unless this treatment had a reasonable basis petitioners failed to offer any evidence supporting the loan characterization they stipulated the absence of any documentation confirming the existence of a debtor-creditor relationship and to the failure of fun films to treat the transactions as bona_fide loans we can only conclude that they have not satisfied their burden of showing reasonable_cause payees’ failure to secure treaty exemption petitioners seek to excuse their failure to withhold and deposit tax on payments made to the netherlands antilles corporations caribbean films and european investments on the ground that these payments would have been exempt from withholding under the united states-netherlands income_tax convention as applied to the netherlands antilles but for the fact that the netherlands antilles corporations failed to follow certain procedures for certifying their eligibility for the exemption see sec_1_1441-6 and c income_tax regs revproc_79_40 1979_2_cb_504 there is no evidence however that petitioners decided not to withhold and deposit tax in the belief that the foreign payees had filed or would file the requisite certificates on the contrary since petitioners also failed to withhold and deposit tax with respect to payments made to other foreign_corporations that would not have been eligible for an exemption it is reasonable to conclude that the availability of an exemption under the united states-netherlands income_tax convention had nothing to do with their failure subsequent good_faith efforts finally petitioners call our attention to their cooperation with the irs to uncover the extent of the prior payments and their belated efforts to comply with the law after the errors were discovered they believe this conduct attests to their good_faith and militates against an inference of willful neglect according to revenue_agent petzold’s uncontroverted testimony shindel presented to her in a summary of payments for prior years shindel testified that he could not recall whether the payment summary was given to petzold before or after she uncovered evidence of the payments herself and questioned him about them she testified that it was she who raised the issue first compliance efforts made years after the obligations arose and only after prompting by an examining agent are not inconsistent with the inference that the original failure to comply was due to willful neglect we conclude that petitioners have not shown that their failure_to_file returns and deposit tax for the years at issue was due to reasonable_cause and not due to willful neglect accordingly we sustain respondent’s determination that they are liable for additions to tax under sec_6651 and sec_6656 additions to tax under sec_6653 respondent determined that petitioners are liable for the additions to tax under sec_6653 for the taxable years at issue sec_6653 provided for an addition_to_tax if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations for taxable years through the amount of the addition_to_tax wa sec_5 percent of the entire underpayment plu sec_50 percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations sec_6653 and taxable years through sec_6653 and b taxable years and for taxable years and the addition_to_tax was an amount equal to percent of the underpayment sec_6653 for taxable_year sec_6653 for taxable_year negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the taxpayer bears the burden_of_proof rule a 58_tc_757 failure_to_file timely tax returns constitutes prima facie evidence of negligence 92_tc_342 affd 898_f2d_50 5th cir the type of evidence necessary to meet or rebut a prima facie case of negligence arising in a late filing situation is that which indicates the existence of an adequate and reasonable excuse or justification for the delinquent filing id pincite where the taxpayer’s evidence is insufficient to prove reasonable_cause and absence of willful neglect for purposes of sec_6651 the taxpayer cannot carry its burden_of_proof for purposes of sec_6653 98_tc_203 the arguments petitioners have presented to contest the addition_to_tax under sec_6653 are the same arguments that we have assessed and rejected above it would serve no purpose to repeat that discussion petitioners have not carried their burden_of_proof to reflect the foregoing decisions will be entered for respondent
